       Case 5:19-mj-00087-JFS Document 30 Filed 04/17/20 Page 1 of 1




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,            NO. 5:19-mj-00087

           v.                         (SAPORITO, M.J.)

 ROBERT ANDREWSH,

           Defendant.


                                ORDER

     AND NOW, this 17th day of April, 2020, in accordance with the

accompanying Memorandum of this date, IT IS HEREBY ORDERED

that the defendant’s motion to review detention order based on changed

circumstances (Doc. 19) is DENIED.



                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  U.S. Magistrate Judge
Dated: April 17, 2020
